Citation Nr: 1411318	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



REMAND

The Veteran served on active duty from April 1979 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2012, the Veteran testified at a hearing conducted in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran contends that he has a low back disorder which, in essence, had its onset in service or is etiologically linked to his service.  The Veteran has alleged that his claimed back disorder originated while he served in the Navy.  He testified at his August 2012 hearing before the undersigned that he was treated during service three times for his back.  Review of the Veteran's service treatment records reveals that he was seen in June 1984 for complaints of lower back pain.  Back strain was diagnosed.  He complained again of back pain in December 1984.  Slight loss of the spinal curve was observed.  Low back pain was also diagnosed in January 1985.  The Report of Medical Examination prepared in association with the Veteran's service separation showed that clinical evaluation of his spine was normal.  Also, at his August 2012 hearing, the Veteran testified that he was treated for his back within one year of his 1985 service separation, but he forgot the name of the medical provider.  He added that, other than his involvement in a post-service motor vehicle accident where his back problems were aggravated, he had no other post-service injuries to his back.  

Post-service medical records show continuing treatment afforded the Veteran for his back.  These include those dated in November 1995 (seen for low back pain after bowling), March 1996 (complained of right-sided back pain after doing yard work), and in December 1997 (treated for severe low back pain after crawling in an enclosed area).  Other post-service records include those dated in December 2000 (seen for onset of mild low back pain after lifting steel plates at work), and in December 2002 (treated for low back pain; provided history of low back pain for 10 years).  

The Veteran is also shown to have been treated for lower back pain following his involvement in a July 2009 motor vehicle accident.  A September 2009 VA nurse screening note shows that the Veteran gave a history of being involved in two car accidents within the previous year, the most recent occurring in July 2009.  

A May 2010 letter from a private chiropractor shows that he treated the Veteran for his back following a motor vehicle accident.  The Veteran was shown to have provided a history of having back problems since 1984 as a result of injuries incurred while in the Navy.  X-ray examination findings reportedly showed lumbar spine osteoarthritis.  The chiropractor opined that it was "certainly probable" that the degenerative changes were the result of an injury that happened while the Veteran was in the Navy.  

The report of a VA fee-basis examination conducted in July 2010 shows that lumbar strain was diagnosed.  X-ray examination did not reveal degenerative changes.  It was determined that it was less likely as not that the Veteran's back problems were related to his military service, but rather were primarily due to his 2009 motor vehicle accident.  The physician who provided the opinion, however, commented that he saw no evidence of medical care for about 24 years (1985 to 2009).  The examiner only commented on in-service medical findings, and on private medical records dated in 2009.  

Finally, a September 2010 letter, from the same private chiropractor who supplied the above-discussed letter in May 2010, indicates that the arthritis of the lumbar spine shown in 2009 was present prior to the Veteran's July 2009 motor vehicle accident.  He added that the Veteran's "past career" more likely than not played a role in the development of the arthritis.  

Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered competent to relate a history of back problems during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has experienced back-related problems in service.  

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2013).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Id at 124.  Here, the opinion and rationale supplied by the July 2010 VA fee-basis examiner is insufficient, as it was not based on a review of the entire medical record.  

Accordingly, because the record does not contain sufficient medical evidence for the Board to decide the Veteran's claim, the Board finds that the matter must be remanded for the Veteran to be afforded a new VA examination in order to obtain a current diagnosis based on both an examination, and a thorough review of his claims file.  Specifically, the examiner should be instructed to pay particular attention to the extensive post-service medical history documented concerning the Veteran's back.  

Accordingly, the case is REMANDED for the following action: 

1.  The agency of original jurisdiction (AOJ) should ensure that the Veteran is scheduled for an appropriate VA examination to determine the current nature and etiology of any low back disorder(s) found.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished, including x-rays.  After a review of the examination findings and the entire evidence of record, the examiner must provide an opinion as to the medical probabilities that each low back disorder is attributable to his period of military service.  The Veteran's history of his being seen several times in service for back-related problems, as well as his extensive post-service medical history, and any other pertinent clinical findings of record, must be taken into account and discussed.  The examiner must specifically indicate whether the Veteran in fact has arthritis.

A clear explanation for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should set forth in detail the medical reasons for accepting or rejecting the Veteran's account of continued symptoms since his period of military service.  If the examiner opines that any question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If an issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

